Citation Nr: 0300610	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.

(The issues of entitlement to service connection for 
depression, hearing loss, and tinnitus will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1969 to July 
1971.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which, in pertinent part, 
denied the claim for service connection for a low back 
disorder.  The veteran timely disagreed with that 
determination, and a statement of the case (SOC) was 
issued in August 2002.  The veteran submitted a timely 
substantive appeal in September 2002.

In his September 2002 substantive appeal, the veteran 
requested a hearing before the Board by videoconference.  
However, by a written statement signed by the veteran and 
submitted in November 2002, the veteran withdrew his 
request for a hearing before the Board and requested 
instead to have a hearing before the RO.  The requested 
hearing was scheduled for December 2002, but the veteran 
did not appear for the scheduled hearing.  The veteran has 
been afforded an opportunity for a hearing before the 
Board, and appellate review may proceed.

The Board is undertaking additional development on the 
issues of entitlement to service connection for 
depression, hearing loss and tinnitus, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).)  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all evidence necessary for an equitable 
disposition of the claim addressed in this decision has 
been obtained.

2.  The veteran's service medical records reflect that a 
congenital back disorder was noted prior to his service, 
but reflect that he was not treated for any complaint of 
back pain or back injury during his active service, nor 
was any back disorder, symptoms, or complaints noted on 
service separation examination.

3.  The veteran's statements and the post-service clinical 
evidence establish that the veteran was not treated for a 
back disorder proximate to service or at any time prior to 
1990, when he sustained a back injury at work which 
required surgical treatment.

4.  Medical opinions of record link the veteran's current 
low back pain to the residuals of a 1990 work injury and 
to the surgical treatment of that work injury.


CONCLUSION OF LAW

The veteran did not incur or aggravate a low back disorder 
in service or as a result of any incident of service, nor 
may incurrence of low back arthritis be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred or aggravated a 
lower back disorder during his service.  The law provides 
that service connection may be granted for disability 
resulting from disease or injury that was incurred in or 
aggravated by a veteran's active service, or may be 
granted for diseases defined as chronic, to include 
arthritis, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period 
after separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.


Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date, and thus applies to the claim before the Board on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C.A. § 5107, was intended to 
have retroactive effect).  The VCAA provides that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date (with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is 
no issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

By a letter dated in March 2001, the veteran was 
specifically notified of the enactment of the VCAA.  The 
veteran was advised that it was his responsibility to 
identify medical evidence he wanted to have considered, 
and was advised that non-medical evidence, such as a 
witness statement or an accident report, could be evidence 
relevant to the claim.  The veteran was advised of the 
actions VA would take to obtain evidence identified by 
him.  The veteran was specifically advised that he could 
establish service connection for his back disability by 
providing medical evidence showing that the current 
disability was related to medical service, or through 
medical evidence showing that the claimed disability began 
in or was aggravated by service, or that it was manifested 
within one year after his service.  

By the discussion in a rating decision issued in June 
2001, the veteran was notified that his service medical 
records were devoid of any evidence of incurrence or 
aggravation of a back injury or disorder during service.  
The rating decision reminded the veteran that he had been 
offered an opportunity to identify relevant evidence, but 
had not responded.  

In his October 2001 notice of disagreement, the veteran 
stated that he was providing additional evidence, but the 
attached items were duplicates of evidence already 
considered.  Nevertheless, this argument by the veteran 
and attempt to submit additional evidence shows that the 
veteran was afforded the opportunity to provide evidence 
and argument. 

In a statement of the case (SOC) prepared in August 2002 
and issued in September 2002, the veteran was again 
notified of provisions of the VCAA and of the criteria for 
establishing service connection for a back disorder.  The 
veteran was also provided a summary of the evidence 
relevant to that claim, and again advised that there was 
no evidence that he was treated for a chronic back 
disability in service or for many years thereafter. 

The veteran has been informed, on several occasions, in 
several types of correspondence, that he could submit or 
identify relevant evidence.  All evidence identified by 
the veteran has been obtained, and his statement 
identifying the evidence to be obtained does not indicate 
that any other sources of evidence are available .  

The veteran was offered the opportunity to testify on his 
own behalf, but did not appear for a scheduled hearing.  
He has not requested that the hearing be rescheduled, and 
he has not submitted or identified any additional evidence 
since that time.  

The duties to inform the veteran of the evidence necessary 
to substantiate his claim, to notify him regarding his 
responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist him in developing the 
facts of the claim, including as specified in the VCAA, 
have been met.

Facts and Analysis

The veteran's service medical records reflect that, prior 
to his service, a congenital back disorder, diagnosed as a 
spondylolysis of the right side of L5-S1 and incidental 
spina bifida of S1, was noted on a pre-employment physical 
conducted for the Missouri-Kansas-Texas Railroad Company 
in March 1969.  However, an August 1969 radiologic 
examination of the back for purposes of determining if the 
veteran was physically qualified for induction disclosed 
that the lumbar spine was  "COMPLETELY NORMAL."  The 
physical examination noted that the veteran was cleared 
for induction by x-ray.  In the portion of the medical 
history completed by the veteran, the veteran stated his 
health was fair, "because of back."   The portion of the 
history and physical written by the examiner states that 
the veteran reported "soreness of the low back" which the 
veteran related to a "congenital defect."  

The veteran's service medical records reflects that he was 
treated in service for upper respiratory complaints, and 
had dental treatment, but the service records are devoid 
of any evidence of complaints of back pain or injury.  The 
veteran's service separation examination, conducted in 
June 1971, reflects that the veteran's spine and 
musculoskeletal system were normal and no complaints were 
noted.  The veteran stated, in July 1971, in connection 
with his service separation examination, that his health 
had not changed since that examination.  This evidence 
establishes that the veteran was not treated in service 
for back pain and did not report any back injury, nor was 
any back abnormality diagnosed during his service, 
although the private pre-service diagnosis of a back 
disorder was noted. 
 
In an application for compensation submitted in August 
1997, the veteran stated he was seeking service connection 
for a back disorder which began in August 1990.  VA 
outpatient treatment notes dated in April 1998 show that 
the veteran provided a history of back pain since 1990.  
The veteran stated he injured his back lifting heavy 
plates at work.  July 1999 VA outpatient treatment notes 
indicate that the veteran underwent two back surgeries, in 
1993 and in 1997, to treat the August 1990 work injury.  
February 2002 treatment notes reflect that the veteran 
reported that the 1993 surgery was removal of a disc and 
the implantation of rods, and the 1997 surgery was to 
remove some of the hardware.  

In June 2000, the veteran again reported that he continued 
to have back pain since an injury in 1990.  The examiner 
stated that there was no spinal misalignment.  In October 
2000, the veteran stated he injured his back on the job at 
Oklahoma Gas and Electric (OG&E) and that L4-5 and S1 were 
fused.  Radiologic examination disclosed a laminectomy at 
L4-5 and S1.  The provider concluded, "chronic low back 
pain status post lumbar laminectomy with open reduction 
and internal fixation of L4-5 and S1 in 1993 and removal 
of hardware in 1997."  This evidence establishes that the 
veteran suffered an intercurrent injury in 1990, nearly 20 
years after his service separation, and establishes that 
his current back pain and disability are residual to that 
August 1990 injury and the surgeries performed to treat 
that injury.  

Thus, the evidence of record is completely unfavorable to 
the veteran.  To the extent that the veteran had a pre-
existing back disorder, spondylolysis of the right side of 
L5-S1 and incidental spina bifida of S1, the evidence 
establishes that this back disorder was not increased in 
severity during service, since the record is devoid of any 
evidence of treatment of a back disorder during service, 
and the service separation examination is completely 
devoid of any evidence that a back disorder was present.  

Although the evidence reflects that the veteran had a 
congenital back disorder at the time of his service, that 
congenital defect is not among his current diagnosed back 
disorders.  It would be unreasonable for the Board to 
grant service connection for a back disorder on the basis 
of aggravation in service, where there is no current 
medical diagnosis of the disorder diagnosed as preexisting 
prior to the veteran's active service, and where there is 
no clinical evidence that the veteran has current 
disability related to the back disorder diagnosed prior to 
the veteran's service.    

The post-service clinical records and the veteran's own 
statements are completely unfavorable, since the veteran's 
statements reflect that his current back disorder started 
in 1990, and the clinical records reflect that he incurred 
a back injury at work in 1990.  The veteran's statements 
and the clinical records provide no reference to any post-
service back complaints or diagnosis or a back disorder 
prior to 1990.  

In his October 2001 notice of disagreement, the veteran 
stated he was attaching service medical records showing 
the claimed back condition in service.  However, the 
service medical records attached to that statement were 
duplicates of the records provided by the National 
Personnel Records Center.  Those records reflected that 
the veteran was told prior to service that he had a 
congenital back disorder that precluded employment by the 
employer (a railroad) that had conducted the physical, but 
those records also reflected that the veteran was never 
treated for any back disorder, complaint, or injury in 
service, although he reported soreness of the back at the 
time of service induction by history.  This evidence, as 
noted above, is entirely unfavorable to the veteran's 
claim, as it shows that the veteran did not incur any back 
disorder or injury in service and did not manifest an 
exacerbation in service, either temporary or permanent in 
nature, of any pre-existing disorder.  

The medical opinion of record, stating that the veteran's 
current back pain and disability are etiologically related 
to the surgery and residuals of treatment of the 1990 back 
injury, establishes that that it is unlikely that there is 
an etiologic relationship between the back disorder noted 
prior to the veteran's service.  Thus, even if that back 
disorder were aggravated in service, as the veteran 
alleges, the evidence is still completely unfavorable to 
the veteran, as the clinical evidence reflects that the 
disorder diagnosed in 1990 and treated in 1993 and 1997 
was a herniated disc, a different diagnosis than the 
disorder the veteran alleges was aggravated in service.  

In short, the evidence establishes that the veteran did 
not incur or aggravate a back disorder in service.  No 
back disorder was diagnosed or treated within one year 
after the veteran's service discharge, or until the 
veteran had been out of service for nearly 20 years.  
Thus, incidence or aggravation of a back disorder is 
service may not be presumed, in the absence of any 
diagnosis of such incurrence or aggravation proximate to 
service in the applicable time period, or any disease or 
disorder which may be presumed service connected.  The 
evidence establishes that the veteran incurred a back 
injury in 1990 at work, and that his current back symptoms 
and disorders are related to the 1990 injury or to the 
surgical treatment of that injury.  

Although the veteran alleges that he had back pain in 
service, and that his current back pain is due to the same 
disorder that caused back pain in service, there is no 
other evidence of record to support his lay testimony.  
The veteran's lay opinion, without supporting medical 
evidence, is not competent medical evidence which has 
weight or persuasive value relevant to proving his claim.  
See Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  
That lay testimony is not sufficient to place the evidence 
in equipoise to warrant a favorable decision, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable. 

The preponderance of the evidence of record is against the 
veteran's claim that he has incurred or aggravated a low 
back disorder during service.  The claim must be denied.


ORDER

The appeal for service connection for a low back disorder 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

